DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to another claims in the alternative only, and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 7-30 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 is depending alternatively from claims 2, 3, or 4, and directed to polybenzoxazole; however, claims 3 and 4 are directed to polybenzimidazole, therefore the dependency does not appear to be proper or limit the polymer of claims 3 and 4.  It is unclear whether a combination of the different polymers is intended. Claim 6 is also indefinite as it is dependent on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Linder et al (US 4,767,645).  Linder et al discloses a composite semipermeable membrane  on an ultrafiltration or a microporous support the layer having the claimed thickness, the support can be selected as an epoxy resin between other, and is selected to be an asymmetric support and asymmetric membrane layer resin, etc. (abstract, column 1, line 61- column 3, line 2; and lines 40-64; column 5, lines 9-60).  The membrane layer is formed by  interfacial polymerization with crosslinking agents, such as TMC, which produces covalent bonding and a layer fixed to the support (column 9, lines 45-54column 11, lines first paragraph and last paragraph through column 12 lines 1-56).  The support and membrane layer thickness is further disclosed (column 14, lines 9-35).  The specific embodiment having the layer and the epoxy resin support are not illustrated, and different alternatives of support and amines forming membranes from polyamide, polyimide, etc. are disclosed by Linder  et al.  However, this reference present  all the teachings as to how to make the membrane from the different coating layer materials on the alternatives support and crosslinking agents disclosed, the require amount of each of the components and post treatment to improve the membrane and its uses; therefore, the skilled artisan at the time this invention was made would have been motivated to make the membrane by selecting the epoxy resin support, selecting an amine that generates or produces a polyamide on the support layer by reacting with a crosslinking agent producing covalent bonds and wit the thickness as claimed.
As to claim 2, the selection of polyethyleneneimine reacted with TMC on a support produces a polyamide (example 1, the skilled artisan at the time this invention was made would have been motivated to substitute the polysulfone with a support made of epoxy resin, having microporous asymmetrical structure, as suggested in the listed components for the membrane, as discussed in the paragraphs above (See also claims 1, 4, 5, 11, 17, 13 ; column 9, lines 45-54); the membrane is a reverse osmosis membrane (column 14, lines 45-53); asymmetric support with an ultrafiltration or microporous structure is disclosed (column 2, lines 43-53) is disclosed (column 2, lines 36-42);  the membrane layer is asymmetrical , and is integrally attached to the support, e.g. by the linking bonds (column 14, lines9-20).
As to claim 2, as explained above, when the selected coating is an amine, and reacts with TMC crosslinking a polyamide is formed; and reaction with additional crosslinking agent can also produce polyimide layers (column 11, first and second paragraphs).
As to claim 3, Linder et al also suggests forming the membrane layer from water solution containing polyvinylimidazolines, which covers the polyimidazoles group claimed (column 5, second paragraph at line 35). Therefore, selection polybenxasoles or polybenzylimidazoles known in the market for formation of reverse osmosis asymmetric membrane on epoxy resin support would have been obvious to one skilled in the ordinary art at the time this invention was made.
As to claims  5 and 6, the specific structures are not disclosed but are inherent polybenzimidazole type membrane or substitute, therefore, the skilled artisan at the time this invention was made the skilled artisan at the time this invention was made would have reasonable expectation of success for forming a membrane of this polybenzimidasole structures, based on the teaching of Linder et al which discloses the family of polyimidazoles, as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Freeman 2021/0095122 is not prior art; however discloses composite membranes of polybenzimidazole, and polybenxasoles.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA M FORTUNA/Primary Examiner, Art Unit 1779